                         Case 2:21-mj-00759-NJK Document 7 Filed 09/09/21 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                                   District of Nevada

                   United States of America                                    )
                              v.                                               )       Case No. 2:21-mj-00759-NJK
                                                                               )
                  TANISA SMITH-SYMES                                           )       Charging District:         Northern District of California
                              Defendant                                        )       Charging District’s Case No. 3:21-mj-71389-MAG



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: Phillip Burton Federal Building & U.S. Courthouse                               Courtroom No.: AS ORDERED
       450 Golden Gate Avenue
       San Francisco, CA 94102                                                        Date and Time: September 17, 2021 before Judge Kim

         The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:        September 9, 2021
                                                                                                           Judge’s signature


                                                                                   NANCY J. KOPPE, United States Magistrate Judge
                                                                                                        Printed name and title




                             SEP 09, 2021
